Exhibit 10.3




August 17, 2016
PRIVATE & CONFIDENTIAL
Mr. John Bower






Dear John:


Due to your long-standing and exemplary service to Resources Global
Professionals (“RGP” or the “Company”), we are pleased to offer you the
following promotion and enhanced benefits.  Effective August 29, 2016, you will
assume the role of Chief Accounting Officer for the Company, reporting to the
Chief Financial Officer.  Below, enumerated are the enhanced terms and
conditions of this offer.


·
Cash Compensation:  This is an exempt position and will be compensated at an
annual rate of $250,000, payable in bi-weekly installments.  You will continue
to be eligible for a cash bonus each year in accordance with our discretionary
Company-wide incentive compensation program.



·
Severance Protection:  In the event that your employment is terminated by RGP
for reasons other than Cause, we agree to provide you severance or transition
support.  Specifically, we will pay to you the equivalent of twelve months base
salary, and the equivalent of one year’s cash bonus payment (averaged over the
most recent three years of award) as a severance payment.  Also as severance,
you will be eligible to participate in the Company’s group benefit plans at your
then current elections at the Company’s expense for a period of up to one year
or until you are eligible for group benefits through a subsequent employer.  The
severance payment will only be made, and your benefits eligibility will only be
effective, following your execution of a standard severance and release
agreement.  The Company will not have an obligation to make the foregoing
payment to you, or permit you to participate in the Company’s group benefit
plans, unless and until the release agreement, referenced above, becomes
irrevocable by you in accordance with all applicable laws, rules and
regulations.  The term “Cause” for purposes of this offer of continued
employment shall have the meaning defined in Attachment A hereto.



·
Change of Control Protection:  Upon a Change of Control event, as such term is
defined in Section 7.2 of the RGP’s 2014 Performance Incentive Plan and/or any
successor equity plan(s) which provide for same or similar treatment following
Change of Control as defined in Section 7.2 of the Company’s 2014 Performance
Incentive Plan, all of your then-outstanding and otherwise unvested outstanding
equity awards shall be deemed immediately vested, notwithstanding any other
provision of the applicable plans or award documentation to the contrary.





To confirm your acceptance of our offer and the terms of this letter, please
sign below in the space provided and return the original to us within seven (7)
business days from the date of this letter.



--------------------------------------------------------------------------------



John, I personally want to express to you our deep gratitude for your service to
RGP over the past 19 years.  I am enthusiastic about your continued employment
as a member of the senior leadership.  We hope you enjoy the reward and enhanced
security that these additional benefits provide.  You have earned them.


Sincerely,


/s/ Kate W. Duchene


Kate W. Duchene
Chief Legal Officer






I hereby accept RGP’s offer as described in this letter.


 
 
/s/ John Bower
August 17, 2016
John Bower
Date








Resources Global Professionals is an Equal Opportunity Employer.

--------------------------------------------------------------------------------



Attachment A


TERMINATION FOR CAUSE:  The Company may, by providing written notice to you,
terminate your employment hereunder for Cause at any time.  The term “Cause” for
purposes of this letter agreement shall mean:


(a)
Your conviction of or entrance of a plea of guilty or nolo contendere to a
felony; or



(b)
You are engaging or have engaged in fraud, material dishonesty, or other acts of
willful and continued misconduct in connection with the business of the Company;
or



(c)
Conviction of criminal theft, embezzlement, or other criminal misappropriation
of funds by you from the Company; or



(d)
Your continued and substantial failure to perform the duties hereunder (other
than as a result of total or partial incapacity due to physical illness), which
failure is not cured within thirty (30) days following written notice by the
Company to you of such failure.